Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 1 of 16

CHRIS BRUSZNICKI IN THE
939 W. North Ave. Ste 630
Chicago, IL 60642 CIRCUIT COURT

and FOR

Thornton Mellon LLC PRINCE GEORGE’S COUNTY
939 W. North Ave. Ste 830
Chicago, IL 60642 CASE NO.:
and

GEOFFREY POLK
939 W. North Ave. Ste 830
Chicago, IL 60642

Plaintiffs,
Vv.

PRINCE GEORGE’S COUNTY,
MARYLAND

Serve: Jared McCarthy, Resident Agent
1301 McConmick Drive

Suite 4100

Largo, MD 20774

e ££ % + eH KF # & * * # & & # HH HH HH + HH HF HH H H FH

Serve also:

STATE OF MARYLAND
Serve: Maryland State Attorney General,
Brian E. Frosh
200 St. Paul Place
Baltimore, MD 21202
. Defendants.

* © * KK & # * # HK H H H HH HH HH HF

+t
we
te
*

* * * * + # *

COMPLAINT FOR DECLARATORY JUDGMENT & INJUNCTIVE RELIEF
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 2 of 16

The Plaintiffs, Christopher Brusznicki (“Brusznicki”) and Thornton Mellon LLC (“Thomton

Mellon”) through counsel, and Geoffrey Polk (“Polk”), pro se, file this Complaint.

1.

Go

Ly

INTRODUCTION
The instant action arises out of the unconstitutional actions of Prince George’s County,

Maryland in their offering of Limited Tax Sales pursuant to MD Tax-Property §14-
817. The Limited Tax Sale offered by Prince George’s County discriminates against
non-residents and further attempts to restrict a tax sale purchaser’s ability to alienate
the purchaser’s property after the tax sale. As will be explained further below, the
United States Constitution — through the privileges and immunities clause of the
Fourteenth Amendment - prevents a state actor from discriminating against non-
residents. Furthermore, the attempt to limit a tax sale purchaser’s right to assign the
purchased tax see mestitionts to an entity or person of their choosing is an unreasonable
restriction on the party’s right to alienate its own property.

THE PARTIES
Plaintiff Thorton Mellon is a duly registered Maryland limited liability company.

Plaintiff Brusznicki is a resident of the State of Illinois and an honorably discharged
member of the United States Army.

Plaintiff Polk is a citizen of Illinois. Plaintiff Polk is also a licensed attorney admitted
to practice law in the State of Maryland.

Defendant Prince George’s County is a governmental actor.

FACTUAL ALLEGATIONS
On May 13, 2019, Defendant Prince George’s County Maryland held a Limited Tax

Sale pursuant to MD Tax Property §14-817 (“Limited Tax Sale”).
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 3 of 16

7. The participants in the Limited Tax Sale is defined by MD Tax Property §14-817(d)(3),

10.

Ld.

12.

13.

and is limited to the following classes individuals:

@
(ai)
(it)
(iv)
(iv)
(v)
(vi)
(vii)

(x)
(x)

employed in a public school located in Prince George's County;
employed by the Prince George's County Police Department;
employed by the Prince George's County Fire Department,

employed by the Prince George's County Office of the Sheriff;
employed by the Prince George's County Department of Corrections;
employed by the Prince George's County government in a position not
included under item (i), (ii), (iii), (iv), or (v) of this paragraph;
employed by the federal government;

employed by a municipal government in Prince George's County;

a veteran of any branch of the armed forces of the United States who has
received an honorable discharge; or

aresident of Prince George's County.

Plaintiff Brusznicki is qualified to participate in the Limited Tax Sale in that he is a

veteran of the United States Army and received an honorable discharge.

Plaintiff Polk is a seasoned tax sale attormey and sought to participate in the Limited

Tax Sale.

Plaintiff Polk, on several occasions, contacted the Prince George’s County Tax Sale

Office in order to ascertain whether he was eligible to participate in the Limited Tax

Sale.

Plaintiff Polk was repeatedly informed that he was not eligible to participate because

he was not a resident of Prince George’s County, nor did he fit any of the other classes

of allowed parties.

Plaintiff Polk would have participated had he been allowed.

Plaintiff Brusznicki purchased nine (9) property tax liens in the Limited Tax Sale. A

true and complete list of the certificates are listed in Exhibit A.
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 4 of 16

14.

15.

16.

i}.

18.

19,

20.

i)
Uo

On August 5, 2019, Plaintiff Brusznicki assigned the tax lien for 7310 Donnell Place,
Parcel ID XX-XXXXXXX (hereafter “Donnell Tax Lien”) to Thornton Mellon LLC. A
true and complete copy of the assignment is attached hereto as Exhibit B.

On August 8, 2019, Prince George’s County refused to honor the assignment of the
Donnell Tax Lien pursuant to MD Tax Property §14-821.

This statute holds that “[A] certificate of sale issued to a purchaser at a limited
auction...may not be assigned to another person.”

Plaintiff Polk asserts that he has been irreparably harmed and discriminated against —
without substantial justification - by Prince George’s County’s refusal to allow him to
participate in the Limited Tax Sale due to his status as an out of state citizen.

Plaintiff Brusznicki asserts that he has been irreparably harmed by way of Prince
George’s County’s violation of his right to alienate his property.

Plaintiffs have incurred costs in the filing of this action.

Plaintiffs have incurred attomey fees in the filing of this action.

COUNT I: INJUNCTIVE RELIEF
(MD Tax Property §14-817)

_ The Plaintiffs incorporate all other paragraphs of this Complaint as if set forth herein.

. The privileges and immunities clause of the Fourteenth Amendment prevents a state

from discriminating against citizens of other states where there is no substantial reason
beyond the mere fact that they are citizens of other states. Toomer v. Witsell, 334 U.S.

385 (1948).

_In this situation, Prince George’s County, through laws enacted by the State of

Maryland, continually excludes citizens of other states and counties from participating

in the Limited Tax Sale based on their status as non-citizens of Prince George’s County.
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 5 of 16

24,

26.

27.

28.

29.

Plaintiff Polk is a seasoned tax sale attorney who attempted to participate in the Limited

Tax Sale but was rebuffed due to his status as an [Illinois resident.

25. Plaintiff Polk has suffered irreparable injury in that he lost the opportunity to participate

in the Limited Tax Sale on May 13, 2019, and will continue to lose out on other Limited
Tax Sales as long as Prince George’s County continues to enforce MD Tax Property
§14-817.
Plaintiffs request that this Court issue an order of injunctive relief commanding and
ordering Defendant to refrain from enforcing the list of eligible participants as set forth
in MD Tax Property §14-817 in that it is in violation of the privileges and immunities
clause of the Fourteenth Amendment.

COUNT I: INJUNCTIVE RELIEF

(MD Tax Property §14-821))

The Plaintiffs incorporate all other paragraphs of this Complaint as if set forth herein.
Maryland law concedes to every person of sound mind the right to dispose of property
in any lawful manner that he or she may deem proper. Masius v. Wilson, 213 Md. 259,
131 A.2d 484 (1957); Meley v. De Coursey, 204 Md. 648, 106 A.2d 65 (1954); Myers
v. Myers, 185 Md. 210, 44 A.2d 455 (1945); Williams v. Robinson, 183 Md. 117, 36
A.2d 547 (1944).
The rules against restraints on alienation were intended to make the transfer of property

free and unrestrained. Meade v. Dennistone, 173 Md. 295, 196 A. 330, 114 A.L.R. 1227

(1938).

_ MD Tax Property §14-821 restricts a tax sale purchaser's ability to transfer and assign

a purchased tax sale certificate without any basis.
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 6 of 16

51

aA.

a3.

34.

oo
in

38.

The prohibition against the transferability of the tax sale certificate is an unreasonable
restraint on the alienation of a lawfully purchased tax sale certificate.

In the case at hand, Prince George’s County refused to honor the assignment of the
Donnell Tax Lien.

Plaintiff Brusznicki holds other tax liens that he purchased from the Limited Tax Sale
that he is now unable to assign based on Prince George’s County’s enforcement of MD
Tax Property §14-821.

Plaintiff Brusznicki has been irreparably harmed, and will continue to be irreparably

harmed, by Prince George’s County’s enforcement of MD Tax Property 14-821.

. Plaintiffs request that this Court issue an order of injunctive relief commanding and

ordering Defendant to refrain from enforcing the MD Tax Property §14-821 in that it
is an unreasonable restraint on Plaintiff Brusznicki’s nght to alienate his property.

COUNT Ill: DECLARATORY JUDGMENT
(MD Tax Property §14-817)

_ The Plaintiffs incorporate all other paragraphs of this Complaint as if set forth herein.

. The privileges and immunities clause of the Fourteenth Amendment prevents a state

from discriminating against citizens of other states where there is no substantial reason
beyond the mere fact that they are citizens of other states. Toomer v. Witsell, 334 U.S.
385 (1948). Defendant is in violation of the privileges and immunities clause in that
he is being unreasonably discriminated against because he is not a resident of Prince
George’s County.

An actual controversy exists between the Plaintiffs and the Defendant regarding

Plaintiff Polk’s night to participate in the Limited Tax Sale.
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 7 of 16

A

4

A

fs

0.

1.

2.

“iS

. Antagonistic claims are present between the parties involved which indicate imminent

and inevitable litigation in that Plaintiff Polk continues to maintain a desire to
participate in the Limited Tax Sale and he is being precluded from doing so by Prince
George’s County.

Furthermore, Plaintiff Polk is being denied the right to participate in the public Limited
Tax Sale by Prince George’s County based on his status as an Ilinois resident, which
presents a situation in which the Plaintiffs and the Defendants maintain adversarial
positions regarding the Limited Tax Sale.

Prince George’s County’s refusal to allow Plaintiff Polk to participate in the Limited
Tax Sale is in violation of the privileges and immunities clause of the 14th Amendment
of the United States Constitution.

Therefore, Plaintiffs request from this Court a Declaratory Judgment declaring the
Limited Tax Sale statute — and Prince George’s County’s enforcement of the same -
unconstitutional and in violation of the privileges and immunities clause of the United
States Constitution. |

COUNT IV: DECLARATORY JUDGMENT
(MD Tax Property §14-821)

. The Plaintiffs incorporate all other paragraphs of this Complaint as if set forth herein.

_ An actual controversy exists between the Plaintiffs and the Defendant regarding the

right to assign and/or transfer tax liens purchased at the Limited Tax Sale. Specifically,
Prince George’s County has declared the Donnell Tax Lien assignment ineffective and

refused Brusznicki’s right to alienate the properly purchased Donnell Tax Lien.
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 8 of 16

4S.

46,

47.

48.

49.

Antagonistic claims are present between the parties involved which indicate imminent
and inevitable litigation in that Prince George’s County has denied Plaintiff
Brusznicki’s right to alienate his property.

Furthermore, Plaintiff Brusznicki is being denied the nght to alienate property
purchased from Prince George’s County, which presents a situation im which the
Plaintiffs and the Defendants maintain adversarial positions regarding the Limited Tax
Sale.

Prince George’s County refuses to recognize the lawful assignment of certificates that
are an unlawful restraint on alienation.

Plaintiffs request from this court a Declaratory Judgment declaring restraint on
alienation of tax sale certificates unlawful and prohibiting Defendants from enforcing
the same in the future.

Plaintiffs request from this Court a Declaratory Judgment requiring the Defendants to
honor valid assignments of tax sale certificates and declaring the restraint on alienation
of tax sale certificates unlawful and prohibiting Defendants from enforcing the same in

the future.

WHEREFORE, Your plaintiffs prays to the end, therefore:

A.

THAT, this Honorable Court may pass a judgment against Defendant declaring the
MD Tax Property 14-817 list of “eligible participants” unconstitutional and in
violation of the privileges and immunities clause of the 14th Amendment of the
United States Constitution;

THAT, this Honorable Court may pass a judgment against Defendant declaring

MD Tax Property 14-821(b) and unlawful restraint on alienation and void;
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 9 of 16

C. THAT, this Honorable Court may pass an order of injunctive relief commanding
and ordering Defendant to refrain from enforcing MD Tax Property §14-817 and
14-821(b).

D. THAT, this Honorable Court may pass a judgment granting Plaintiffs costs and

    
  
 

reasonable attomey’s fees.
E. THAT, Plaintiffs may have such other relief as the n *€ cause of action

may require.

 

if i

Gedfirdy folk, Attomey At Law
939 W. North Ave. Ste 830
Chicago, IL 60642

Ph: 312-929-3861

Fax: 1-888-480-9608
Email: Geoff@seoffreypo

     
  
 

1, Geoffrey Polk, hereby certify that ] am licensed and admitted to, eTaw in the state of

Maryland.

 

é of
ey Esquire

I do solemnly declare ‘and affirm under the penalties of perjury thet the hatte d facts set forth
herein are true to the best of my knowledge, information, and belief a
August 26, 2019
Dated ee ol oes Brusznicki
Address: 341 W Scott
Chicago, IL 60610
Phone: 312-927-0670
Email: chris@bronsonlee.com

 

State of ILLINOIS
County of COOK

On this the 26" day of August 2019, before me, a Notary Public, in the jurisdiction
aforesaid, the undersigned Officer, personally appeared and upon being duly sworn, Christopher
Brusznicki known to me (or has satisfactorily proven) to be the person whose name is subscribed
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 10 of 16

to the within document above, and states that he is competent to testify thereto and that the facts
stated in the foregoing Complaint are true to the best of his personal knowledge, information,

and belief, and that he has personal knowledge of the facts allegedly contained he=
I hereunto set my hand and official seal. LEE

   

 

Notary Public
My Commission Expires: 10/18/21
PINE NE EEE

Official Seai é

4 ; Edward David Tilly £
2 Notary Public State of illinois Pd
My Commission Expires 16/46/2021 é

AAA
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 11 of 16

 

EXHIBIT A

 

 

 
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 12 of 16

a Prince George's County Goverment
3} Office of Finance — Treasury Division
=! 14741 Governor Oden Bowie Drive Suite 1990
“Upper Marlboro, MD 20772
‘tapas Phone: 301-252-3948

    
 
  

May 13, 2079

 

     

 

Bidder Name christopher brusznicki
Bidder Number 297
Certificate Name

 

 

 

The following cariificates were awarded as 2 result of your participation in the 2019 Prince George's County Tax Sale:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Batch # Sequence # |Parcel ID Taxes Assessed Bid Amount | Bidder iD Premium Investment
Value

4 114 2268126 ve $1,054.63] $38,867.00] $15,000.00 297 300.00 $1,054.83
1 B17 so716o1 ww $877.24] $45,000.00] $15,000.00 297 $00.00 $877.24
1 348 2268118 vo $1,054.63} 38,687.00] $15,000.00 297 $00.00 $1,054.63
2 4992 526533 A $778.42}  §38,000,00/ $15,000.00 297 $00.00 $778.42
2 2948 ob Crast2137 , $1,448.55} $60,100.00] $24,000.00 297 $00.00 $1,448.55
3 4576 ‘Vissse08 ; $809.62} $40,000.00} $15,000.00 297 00.00 $809.62
3 42898 2051928 + $502.17} $182,333.00) $74,753.00 297 $363.96 $986.13
3 4915 2241321 $1,059.56] $39,667.00] $15,000.00 297 $00.00 $1,059.58
3 5038 ly “526327 $778.42} $38,000.00} $15,000.00 297 $00.00 $778.42
(1,000.00)
[ Total Due _§ 7,827.20]

 

PLEASE SUBMIT GUARANTEED FUNDS (LE CASH, CASHIER'S CHECK, MONEY ORDER OR WIRE TRANSFER
) FOR THE TOTAL DUE BY 3:00 P.M. EASTERN STANDARD TIME ON TUESDAY, MAY14, 2079. NO MAILED-IN
PAYMENTS WILL BE ACCEPTED.

CASH OR CASHIER'S CHECKS MUST BE DELIVERED BY 3:00 P.M. ON MAY 14, 2019 TO:

 

Prince Georas's County Office of Finance
County Administration Building

44741 Governor Oden Bowie Drive, Suite 1090
Upper Marlboro, MiD 20772

WIRE TRANSFERS MUST BE SENT TO:

 

BANK NAME: Wells Fargo Bank, NA

 
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 13 of 16

BANK ROUTING #:121000248

BANK ACCOUNT NAME: Prince George's County, MD
BANK ACCOUNT #: 4124317512

REFERENCE: Tax Sale Bidder #

ALL FUNDS MUST BE RECEIVED BY 3:00 P.M. EASTERN STANDARD TIME, TUESDAY MAY 14, 2019.
FAILURE TO SUBMIT FUNDS BY THE DEADLINE WILL CAUSE YOU TO FORFEIT ALL PROPERTIES AWARDED.

BIDDERS MUST ALSO COMPLETE AN IRS W-9 AND AN AUTHORIZATION FOR ELECTRONIC FUNDS
DISBURSEMENT FORM FOR ACH PAYMENTS. FAILURE TO SUBMIT A COMPLETED W-9 WILL DELAY YOUR

REDEMPTION REIMBURSEMENT.
BEGINNING IN FY17, REDEMPTION PAYMENTS WILL ONLY BE SENT VIA ELECTRONIC ACH TRANSFER. NO
CHECK PAYMENTS WILL BE ISSUED FOR REDEMPTION PAYMENTS.
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 14 of 16

 

EXHIBIT B

 

 

 
Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 15 of 16

ASSIGNMENT OF CERTIFICATE OF TAX SALE

In consideration of the sum of Seven Hundred Seventy Eight Dollars and Forty Two Cents
($778.42), I, Christopher Brusznicki, do hereby sell, assign, transfer and set over to
THORNTON MELLON LLC. a Maryland limited liability company, and their heirs, executors,
administrators and assigns, the Certificate of Tax Sale with respect to the property at 7310
Donnell Place , Parcel ID 0§-0526327, and all my right, title and interest in or to the real estate
described therein, to nah to hold the same to myself, his heirs, executors, administrators and
assigns, to his and the sole/use, benefit, and behoof forever.

 

 

Christopher ee

State of IL
County of COOK

On this 5" of August, 2019 before me, a Notary Public, in the jurisdiction aforesaid, the
undersigned Officer, personally appeared Christopher Brusznicki, known to me (or has
satisfactorily proven) to be the person whose name is subscribed to the within document, and

acknowledged that he/she executed the same in my presence fer the purposes therein contained.
I hereunto set my hand and official seal. LE

Notary Public
My Commission Expires: 10/18/21

 

EPPO PPL LS PG
$ Official Seal >
Edward David Tilly 5

2

$ Notary Public State of Illinois
, My Commission Expires 16/18/2021
BeAr AAA AA LP PL PS
   

vee eet gy syuv110d

tniaeny tes

Case 8:19-cv-03437-PX Document 1-3 Filed 12/02/19 Page 16 of 16 |

| toot

 

eoURUN a Se ee TEC i sere NNRTE CIN Se EL huts "
ae 000 ngP4400te 02 al? GO? OOall
— PORN BOs

ee ER sjoui Eston Sines ee 3812

assl(e)
oh ry +4 Wp ends eee vans
Ch BLL § | uAissg AyOeUWA ‘sR
OLL/8P9-6 4 [518 a“ |v h.Z-2v909 1 ‘ODSVOIHS

OBB =LLING SAV I.LHON M 6E6
JNNOSSY NOINIWOd

O11 NOTISAIN NOLNHOHL

 
 

 

 

 

 

sys a oe e om e=  aeeeN eaReSanSE MS :
